Citation Nr: 0919154	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on December 9, 2003 at P. 
Medical Center.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969 and from October 1990 to July 1992.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
that determined that the Veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred on December 9, 2003 at P. Medical Center under 
38 U.S.C.A. § 1725.    

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred on December 9, 2003 at P. Medical Center.  
Initially, the Board notes that the claim for reimbursement 
was denied under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 
(2008), the Millennium Health Care and Benefits Act, 
according to the notices sent to the Veteran in April and May 
2004.  However, the March 2008 statement of the case only 
addressed the theory of entitlement under 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 which is the law and regulation applicable 
in this case.  As the Statement of the Case contained the 
correct law and regulations and the basis for the denial was 
the same under either provision, there is no harm to the 
Veteran by the initial error.  

However, proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been issued to the 
Veteran.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that on remand, the 
Veteran should be issued appropriate VCAA notice for a 
medical expenses reimbursement claim pursuant to 38 U.S.C.A. 
§ 1728.  

The Veteran testified that on December 9, 2003, he was seen 
at a VA outpatient facility and was told by "Dr. Field" to 
go to the nearest emergency room if his blood pressure rose.  
Since the nearest VA facility was closed when his blood 
pressure rose that evening, he went to the nearest private 
facility.  The private treatment records reflect only that he 
was seen at a fire department that day and was found to have 
increased blood pressure.  Additional development is 
necessary to determine whether a VA facility was feasibility 
available on December 9, 2003, and to determine whether he 
was seen at a VA facility and what instructions were given 
him if he was.  The VAMC should submit information which 
addresses whether a VA facility was feasibly available on 
December 9, 2003 to include the hours of operation and 
whether the VA facility was capable of treating him.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence necessary 
to 


substantiate the claim for reimbursement 
under 38 U.S.C.A. § 1728.  The notice 
letter should include notice of the 
information and evidence the VA is 
expected to provide and the information 
and evidence the claimant is expected to 
provide.

2.  The Tampa, Florida, VAMC should 
provide information and documentation that 
addresses which VA medical facility was 
feasibly available to provide treatment to 
the Veteran on December 9, 2003, including 
the distance from the Veteran's home.  The 
VAMC should provide the hours of operation 
for the facilities.    

3.  Obtain VA outpatient treatment records 
pertaining to the Veteran for the month of 
December 2003.   

4.  Readjudicate the claim for entitlement 
to reimbursement for the cost of 
unauthorized private medical expenses 
incurred on December 9, 2003 at P. Medical 
Center.  If the decision remains adverse, 
issue a Supplemental Statement of the Case 
and allow the appropriate time for 
response.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


